BAB, INC. - 8-K STOCK SPLIT FORM 8-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) Date of Report May 28, 2003 BAB, Inc. (Name of small business issuer in its charter) Delaware Commission file number 36-4389547 (State or other jurisdiction of incorporation or organization) 0-31555 (I.R.S. Employer Identification No.) 8501 West Higgins Road, Suite 320, Chicago, Illinois 60631 (Address of principal executive offices) (Zip Code) Issuer's telephone number (773) 380-6100 Item 1. Changes in Control of Registrant Not Applicable Item 2. Acquisition or disposition of Assets Not Applicable Item 3. Bankruptcy or Receivership Not Applicable Item 4. Changes in Registrant's Certifying Accountant Not Applicable Item 5. Other Events On May 28, 2003, BAB INC. ("Company") in a private transaction purchased 1,177,777 shares of Company stock owned by members of Holdings Investments, LLC, who are not employees of the Company, representing beneficial ownership of 15.6% of the total outstanding shares of the Company. Item 6. Resignations of Registrant's Directors Not Applicable Item 7. Financial Statements and Exhibits Not Applicable Item 8. Change in Fiscal Year Not Applicable Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BAB, Inc. (Registrant) /s/ Michael W. Evans May 28, 2003 (Signature) (Date) Michael W. Evans, Chief Executive Officer
